Mr. Chibe Justice Del Toro
delivered the opinion of tlie court.
This is a case which involves the question of a change of venue.
Carmen Ramirez filed a complaint in the Municipal Court of Ponce against Ana Maria Manescau, alleging in brief that in a suit brought against her in said municipal court by Ana Maria Manescau to recover the sum of $18, a house in Ponce belonging to the former was attached and „ sold at public auction to satisfy the judgment; that the house was awarded to Ana Maria Manescau; and that at the time of the attachment and of the sale said house, which was worth $350, constituted the homestead of the plaintiff and her minor children, and was actually exempt from attachment and execution. She prayed for a judgment declaring 1, that the house constituted the homestead of the plaintiff and her minor children; 2, that at the time of the attachment and of the sale it was *133exempt from attachment and execution; 3, that the attachment and the sale of the same were null and void; 4, that the defendant should return the house to the plaintiff, or 5, if that were impossible, to pay its valne of $350, with costs.
The defendant having been summoned, she entered her appearance on March 21, 1932, and filed simultaneously a motion for a change of venue to the Municipal Court of San Juan because she resided there, and another motion requesting that certain particulars of the complaint be stricken out.
On the following April 14th the plaintiff objected to the motion for a change of venue on the grounds—
“1. That the motion for a change of venue was not accompanied by, nor was it made at the time of filing, an answer or demurrer to the complaint. Section 82 of the Code of Civil Procedure of Puerto Eico.
“2. That the affidavit accompanying the motion for a change of venue is not sufficient in law, inasmuch as it does not show that the affiant had explained the facts of her case to an attorney who advised her that she had a good defense to the complaint; nor is it alleged in the said affidavit that she has, in her opinion, a good defense to the complaint, said affidavit confining itself to the statement that she owes nothing to the plaintiff when the action brought is not one of debt (cobro de dinero) but for the purpose of enforcing a homestead right.
“3. That the action brought in this case is not of a purely personal nature.
“4. That the property which is the object of this litigation is situated in Ponce; the marshal who attached it is the Marshal of the Municipal Court of Ponce and resides there; the plaintiff resides in Ponce; and all of the witnesses and the evidence, including the record of the case in which this action originated, are in Ponce, for which reason, and especially for the convenience of the witnesses, the ends of justice would be best served if the case were retained and heard before, this Municipal Court of Ponce. ’ ’
Two days afterward the defendant filed a new motion for a change of venue on the same ground, with a more extensive affidavit of merits and a demurrer.
*134On May 12, 1932, the municipal court decided the question before it, thus:
"The motion for a change of venue is denied because the defendant has submitted herself to the jurisdiction of the court by not demurring to or answering the complaint. Aponte v. Atlas Commercial Co., et al., 27 P.R.R. 228. ”
The defendant then filed a petition for certiorari before the district court, which decided the case as follows:
"In view of sections 77 and 82 of the Code of Civil Procedure and the jurisprudence established in the cases of Busó v. Borinquen Sugar Co., 19 P.R.R. 337, and Aponte v. Atlas Commercial Co., et al., 27 P.R.R. 228, and after an examination of the record of civil case No. 12179 of the Municipal Court of Ponce, of Carmen Ramírez v. Ana María Manescau, for a claim of homestead, the court denies the petition in this ease and discharges the writ of certiorari issued, without costs. The clerk will enter judgment accordingly.”
The first question raised is whether or not a motion for a change of venue may be made in a case brought in a municipal court.
In 1923 the question was expressly decided in the affirmative by this court in the ease of Rivera v. Aybar, 32 P.R.R. 504, 505. There the opinion was delivered by Mr. Justice Aldrey, and it was said:
"The Code of Civil Procedure, which governs the prosecution of civil proceedings in the district courts, establishes in section 75 to 86, inclusive, rules fixing the place of trial of cases and the instances in which they should be transferred to another district court. These rules are applicable to the municipal courts, inasmuch as section 3 of the Act of 1904 reorganizing the judiciary provides that all proceedings in the municipal courts shall be conducted according to the rules and proceedings in force in the district courts. It is true that as the Code of Civil Procedure was adopted for the district courts, it refers to transfers from one district court to another, but as the said code governs the municipal courts also in proper cases, it must be understood that the transfer is from one municipal court to another of equal jurisdiction, in order to comply with the provision that personal actions, like the present, should *135be tried in tbe municipal district where the defendant resided at the commencement of the action, and may be transferred to that district if brought in another municipal district and a transfer is asked for in accordance with the law. . . .”
And long before that time tbe same question bad been similarly decided, at least impliedly, in tbe cases of Ortiz v. Gómez, 21 P.R.R. 480, and Almenas v. Iriarte, Municipal Judge et al., 29 P.R.R. 352.
Tbe second question to be considered is whether or not the defendant, by not presenting her application for a change of venue at tbe time she appeared in order to answer tbe complaint or demur thereto, submitted herself to tbe jurisdiction of tbe court in which the-action was brought.
An examination of the facts in the case of Aponte v. Atlas Commercial Co., et al., 27 P.R.R. 228, which followed the doctrine laid down in Busó v. Borinquen Sugar Co., 19 P.R.R. 337, shows that they were identical with those, in the instant case. By applying the principles established in those cases the only proper decision herein would be to affirm the judgment appealed from. But the appellant invokes a subsequent case, that of Ramos v. Lloveras, 36 P.R.R. 616, and maintains, correctly in our opinion, that it decides the question involved in her favor.
It is true that, according to the syllabus, said case only decides that “A motion for a change of venue on the ground of residence in another district, there being no suggestion that it is clearly frivolous or obviously dilatory, must be disposed of before the case is heard or judgment rendered”; and in the body of the opinion it is said: ‘ ‘ Herein, of course, we are not confronted with any element of waiver or of implied submission as was the case in Busó v. Borinquen Sugar Co., supra; Ortiz v. Gómez, 21 P.R.R. 480, and Aponte v. Atlas Commercial Co. et al., 27 P.R.R. 228.” But if a careful study is made it will be seen that, after an examinar *136tion of the origin and significance of the law and of the jurisprudence, the opinion concludes thus:
“If the words ‘at the time he answers or demurs’ are construed in accordance with the spirit and purpose of the provision now under consideration to mean ‘at or before the time he answers or demurs,’ then the conclusion reached by the California Code commissioner is a matter of small importance. But the use of the words ‘appears and’ contained in the previous enactment was and is significant as indicating the thought uppermost in the minds of the earlier legislators, however awkwardly expressed, to wit, the ■time of a defendant’s first appearance, whether by answer, demurrer or otherwise. None of the cases cited militate against the idea of a time limit and waiver as the underlying principle of the statutory restriction upon a defendant’s right, otherwise absolute, to a change of the place of trial, and most of the decisions in so far as they point in either direction tend to sustain that theory.”
' Since this viewpoint permits a franker recognition of the right that the lawmaker allows the litigants to have the action tried in the proper place, and does not submit a party when to be submitted was clearly not his intention, we adhere to it'again. And in order to leave the point entirely clarified, we now hold that the eases of Aponte v. Atlas Commercial Co., 27 P.R.R. 228, and Busó v. Borinquen Sugar Co., 19 P.R.R. 337, and all others following them are revoked in so far as they are in conflict with the rule in force in this jurisdiction, as set forth in the case of Ramos v. Lloveras, 36 P.R.R. 616, namely: That a motion for change of venue éhould be made at the time of a defendant’s first appearance, whether by answer, demurrer, or otherwise, as was done in the instant case by filing a motion to strike.
This would dispose of the appeal if the only ground of opposition to the change of venue had been the submission of the defendant. But it was otherwise. We know that it was also urged that the affidavit of the petition was not sufficient, that the action brought was not of a purely personal nature, that the property which was the object of the litiga*137tion is situated in Ponce, and that all of the documentary •evidence is there, and that the witnesses reside in said city.
We may dispense with the question regarding the affidavit as unimportant, in view of the attendant circumstances and the jurisprudence on the matter, and we are bound to disregard the question relating to the evidence and the residence of the witnesses as this is not the proper time to raise it ; but it is necessary to consider and decide whether or not the-case should be governed by subdivision 1 of section 75 <of the Code of Civil Procedure, which provides as follows:
“Section 75. Actions for the following causes must be tried in the district in which the subject of the action, or some part thereof, is situated, subject to the power of the court to change the place of trial, as provided in this Code:
“1. For the recovery of real property, or of an estate or interest therein, or for the determination in any form of such right or interest, and for injuries to real property.”
We have not had the benefit of a discussion of this question by the parties. The plaintiff limits herself to asserting lier right. It seems that she relied completely on the question of the submission. The defendant maintains that a claim •of homestead, after the eviction, is a claim for a money judgment, and hence a personal action, and cites the cases of Hedilla v. Monagas, et al., 38 P.R.R. 24, and 29 C.J. 783.
In the ease of Hedilla, supra, the court speaking through Mr. Justice Wolf said:
“With respect to the main contention we feel bound to hold that after a person having a right of homestead is ejected from the property under the summary proceeding of the Mortgage Law he has no right to make an appearance in the said mortgage proceeding to set up a claim for the distribution of the $500 belonging to him. The mortgage proceeding here was entirely complete and determined. Of •■course there was no question of interruption as the proceedings were completed and we think there can be no question of a retro-cession to consider the claim of the petitioner. The claim for a *138payment of $500 is now a money demand, even though a lien on the property exists. A separate suit should be filed against the proper-person to recover the amount claimed.”
What was decided was that a plenary action independent of the summary proceedings by virtue of which the parcel had been foreclosed should have been filed. The question now raised was not decided.
The citation from Corpus Juris says:
"A homestead possesses none of the essential requisites of a conveyance; it is merely a right or privilege given by constitutional or statutory provisions.
“It is a purely personal right which can be exercised only for the benefit of the debtor and his family.” 29 C. J. 783, 784.
In a paragraph preceding the above the same authority says:
“The homestead interest depends entirely on organic or statutory provisions, nothing like it being known at common law; and there can of course be no greater right in the homestead property than is created by these provisions. Because of the difference in the wording of the homestead laws in the various jurisdictions, the interest created thereby differs widely.” 29 C. J. 783.
And in the succeeding paragraphs it says:
“The homestead provisions do not create a new title, or disturb the fee simple title or equitable title in the land itself. Nor do they strengthen or enlarge the title already existing. Only the use of the property is changed, and not the title itself. They do not create any interest in the property where the parties claiming homestead have no title or interest therein; nor do they constitute a defense to an action to quiet title, or to, an action of ejectment.
“In some jurisdictions the view is taken that the homestead interest is not an estate at all, but merely an exemption, which operates to prevent the use of the process of the court to sell certain property for the payment of debts. In other jurisdictions, the homestead right is considered an estate in land, vested in, the person designated by law, and is variously characterized as a ‘fee/ a ‘freehold estate,’ a ‘life-estate,’ and a joint tenancy with the right of survivorship as between husband and wife.
*139“In other jurisdictions, without classifying the interest more definitely, it has been held that the homestead interest is something more than a mere privilege and amounts to a right, and that the homestead right, while perhaps not a new estate transferable by a conveyance, is an interest or right in the home indeterminate in duration and so far vested in the owner as to be beyond the reach of the legislature to repeal the law creating it. ’ ’
The Puerto Pican statute is to be found in the Laws of 1903 and in the Compilation of 1911, p. 230. A study of it shows that if the right of the householder as such is recognized it is always in connection with real property.
Ground is not lacking for the appellant’s contention that the action becomes a money demand after the eviction, but here, although it is true that the sum of $350, which is the value of the house sold, is claimed in a subsidiary way, it is prayed in the first place that a property right be recognized, that the attachment and the sale be annulled, and that the property be restored to said appellant. It all revolves around real property and it seems to be included in subdivision 1 of section 75 of the Code of Civil Procedure, since the right claimed covers not a part but the whole of said property.
That being so, the litigation should take place in the Municipal Court of Ponce and, therefore, the requested change of venue did not lie. The appeal must be dismissed and the judgment appealed from must be affirmed.